Citation Nr: 1815184	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.   04-05 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic obstruction pulmonary disease (COPD) to include secondary to service-connected tuberculosis (TB) with pleural scarring. 

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD) to include as secondary to service-connected TB with pleural scarring.

3.   Entitlement to an increased rating in excess of 20 percent for inactive pulmonary tuberculosis (TB) with pleural scarring and restrictive lung disease (previously evaluated under diagnostic code (DC) 6723).

4.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter 
WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION


The Veteran had active military service from May 1950 to May 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 and June 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In August 2004, a hearing was held before a Veterans Law Judge (VLJ) who is no longer employed with the Board.  The Veteran was afforded an opportunity to appear at a new Board hearing, and in a December 2013, response he indicated that he did not desire a new Board hearing.  

In June 2008 rating decision, entitlement to service connection for pleural scarring as secondary to service-connected TB was granted and incorporated in the evaluation of inactive pulmonary tuberculosis. 

This case was previously before the Board in January 2005 and in June 2011, at which time the Board issued decisions denying one of the claims on appeal (January 2005) and all three claims on appeal (June 2011).  The Veteran appealed both the Board decisions to the United States Court of Appeals for Veterans Claims (Court), which resulted in vacates/remands of those decisions, in a February 2013 memorandum decision.  The Board remanded the claims in January 2014 for issuance of a supplemental statement of the case (SSOC). 

In August 2016 Board decision, the Board granted service connection for a lung disability, claimed as interstitial lung disease/restrictive lung disease, to include as secondary to service-connected inactive pulmonary tuberculosis with pleural scarring.  The Board also remanded the issues of entitlement to service connection for COPD to include as secondary to service-connected inactive pulmonary tuberculosis with pleural scarring and entitlement to service connection for GERD to include as secondary to service-connected inactive pulmonary tuberculosis with pleural scarring.  

In May 2017 rating decision, the RO implemented the Board's grant of entitlement to service connection for a lung disability, claimed as interstitial lung disease/restrictive lung disease, to include as secondary to service-connected inactive pulmonary TB with pleural scarring and incorporated restrictive lung disease into the evaluation of inactive pulmonary tuberculosis with pleural scarring.  It was indicated that the disability would be addressed as inactive pulmonary tuberculosis with pleural scarring and restrictive lung disease and it was noted that current law does not allow for separate evaluations.  See 38 C.F.R. § 4.96(a).

The Veteran has raised the issue of unemployability due to his service-connected disabilities.  The Court held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  Pursuant to Rice, the issue of entitlement to a TDIU is currently before the Board since the issue of unemployability is raised by the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to an increase rating in excess of 20 percent for inactive pulmonary TB with pleural scarring and restrictive lung disease (previously evaluated under diagnostic code (DC) 6723) and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  COPD was not manifest during active service, and was not shown to be causally or etiologically related to an in-service event, injury, or disease.

2.  The Veteran's COPD was not caused or aggravated by his service-connected inactive pulmonary TB with pleural scarring and restrictive lung disease. 

3. GERD was not manifest during active service, and was not shown to be causally or etiologically related to an in-service event, injury, or disease.

4. The Veteran's GERD was not caused or aggravated by his service-connected inactive pulmonary TB with pleural scarring and restrictive lung disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD to include as secondary to service-connected inactive pulmonary tuberculosis with pleural scarring have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for service connection for GERD to include as secondary to service-connected inactive pulmonary tuberculosis with pleural scarring have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Neither the Veteran nor his representative has raised any issue with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c).  The RO associated the Veteran's service and VA treatment records with the claims file.  All private treatment records authorized for release or submitted are associated with the claims file.  No other relevant records have been identified and are outstanding.  As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159 (c)(4).  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA treatment records and private treatment records, VA examination reports from April 2017. 

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination and opinions are adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  The Board finds that the VA examinations, together with the medical opinions, are adequate with regard to the claim of service connection for COPD and GERD.  The opinions expressed considered all the pertinent evidence of record, to include the statements of the Veteran, and provided sufficient rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4). 

As such, the RO has provided assistance to the appellant as required under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159 (c), as indicated under the facts and circumstances in this case.  The appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d. 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duties to notify and assist in the development of the claim.

II.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d). 

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § .310 (a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See Allen v. Brown, 7 Vet. App. 439   (1995).

According to 38 C.F.R. §3.310 (b), VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C. § 7104 (a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3. In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A.  COPD

The Veteran asserts that his COPD is caused by his service-connected TB.

While the Board has fully considered the Veteran's lay testimony, he does not have the medical expertise to offer an etiology opinion for his COPD condition. Jandreau v. Nicholson, F.3d 1372 (Fed. Cir. 2007) at 1377.  

With respect to element (1), a current disability, the Veteran is diagnosed with COPD.  The private treatment records and VA examination reports confirmed that the Veteran is diagnosed with COPD.  

With respect to element (2), in-service incurrence, or aggravation of a disease or injury, the Veteran COPD was not manifested in service.  The Veteran's service treatment records (STRs) do not show evidence of any complaints or treatment for COPD during service.  Nor does the Veteran assert that his COPD manifested in service.  Therefore, direct service connection for COPD is not warranted.  

The Board notes that the Veteran was granted service connection for TB, effective April 16, 1959.  The Veteran contends that his COPD manifested as a result of his TB.  As such, the Board will address the Veteran's claim for service connection as secondary to his service-connected inactive pulmonary TB with pleural scarring and restrictive lung disease. 

The Veteran was afforded a VA examination in March 2008.  The Veteran reported that he was diagnosed with chronic lung disease in 2001 by Dr. GF in Hattiesburg, Mississippi.  He reported that he was a previous smoker and quit about 20 years ago.  The Veteran indicated that he smoked for approximately 16 years.  He indicated that his symptoms included shortness of breath and wheezing.  The examiner noted that the Veteran was diagnosed with COPD and the emphysematous changes in his lungs were consistent with this.  The examiner noted that the Veteran was a former smoker and the medical literature supported that the overwhelming cause of COPD was smoking.  He further commented that medical literature did not support that COPD was caused by TB.  The examiner opined that it was more likely than not that the Veteran's COPD and emphysematous changes were secondary to the Veteran's history of tobacco smoking.  

The Veteran was afforded another VA examination in August 2009.  The Veteran reported his history of TB and treatment for COPD.  The examiner opined that the Veteran's COPD was more likely than not secondary to his tobacco smoking.  The examiner noted that it was not possible without resorting to speculation to distinguish the percentage of contribution of either one of these conditions to the obstructive lung pattern.   

The Board remanded this issue in January 2014.  The Board noted that evidence was received after certification of appeal to the Board and was not reviewed by the RO.  The Veteran's representative specifically requested that the newly submitted evidence be reviewed by the RO prior to the Board decision.  Therefore, the Board remanded the claim for the RO to review newly submitted evidence and to obtain a supplemental medical opinion.  

In March 2015, a medical addendum opinion was obtained.  The examiner opined that the Veteran's COPD was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  The examiner's rationale for his opinion indicated that he reviewed the claims file, which included the previous BVA remand, the Court of appeals instructions, and the medical literature provided by the Veteran's representative.  The examiner noted that there was no objective clinical evidence that his TB or its treatment caused his COPD.    

The Board remanded this issue again in August 2016.  The Board remanded this claim to obtain an additional medical opinion regarding the likelihood the Veteran's COPD disability was caused or permanently aggravated by the service-connected inactive pulmonary tuberculosis with pleural scarring and restrictive lung disease.

The Veteran was afforded another VA examination in April 2017.  The Veteran reported that he had symptoms of dyspnea with and without exertion.  He indicated that talking caused dyspnea.  He reported that he had treatment with oxygen via nasal canula that he was supposed to use at all times and he used Combivent,  lupent, and Stiolto Respimat.  He reported that he had good results with his current treatment.  The examiner noted a history of COPD and carcinoma of the lung.  The examiner opined that the Veteran's COPD condition was less likely an not (less than 50 percent probability) proximately due to or the result of the service-connected condition.  The examiner noted that COPD had been diagnosed with findings noted on chest x-rays, computed tomography scans and pulmonary function tests.  Current treatment for COPD included inhaled medications as well as supplemental oxygen.  The examiner explained that risk factors for the development of COPD were primarily exposure to tobacco smoke (a 40 plus year history of tobacco use was noted), occupational exposure to dusts and chemicals, age and genetics.  The examiner further explained that a review of medical literature did not indicate that GERD, tuberculosis or treatment for TB, or treatment for pleural scarring are risk factors for the development of COPD.  While scarring and restrictive lung disease may cause symptoms that are similar to COPD such as dyspnea, they were not the same as COPD and did not cause or aggravate COPD.  Severe GERD with reflux can cause lung problems due to the aspiration of gastric contents into the lungs but this was more likely to cause bronchitis and pneumonitis/pneumonia, but it did not cause or aggravate COPD.  The examiner further noted that STRs showed no indication of symptoms of COPD during active service.  The examiner concluded that therefore, based on review of the medical records, review of medical literature and clinical experience and expertise; it was less likely than not that, the COPD was proximately due to inactive pulmonary tuberculosis with pleural scarring and restrictive lung disease, GERD, or service-connected TB.  Also, the examiner opined that it was less likely than not that the Veteran's COPD was aggravated by inactive pulmonary tuberculosis with pleural scarring and restrictive lung disease. 

The Board finds that the medical evidence of record weighs against finding that the Veteran's COPD was the result of or aggravated by the Veteran's service-connected inactive pulmonary TB with pleural scarring and restrictive lung disease.  The April 2017 VA examiner provided an etiology opinion that linked the Veteran's COPD to the Veteran's history of smoking.  The examiner opined that it was less likely than not that the Veteran's COPD was caused or aggravated by his inactive pulmonary TB with pleural scarring and restrictive lung disease.  The examiner explained that a review of medical literature did not indicate that GERD, tuberculosis or treatment for TB, pleural scarring was risk factors for the development of COPD.  While scarring and restrictive lung disease may cause symptoms that are similar to COPD such as dyspnea, they were not the same as COPD and did not cause or aggravate COPD.  Without a positive etiology opinion showing that the Veteran's COPD was caused by or aggravated by the Veteran's inactive pulmonary TB with pleural scarring and restrictive lung disease, secondary service connection is not warranted.

The Board finds the April 2017 VA examination to be the most probative of record in determining whether a nexus exists between the Veteran's current COPD and his service-connected inactive pulmonary TB with pleural scarring and restrictive lung disease.  The examiner reviewed the entire claims file, examined the Veteran, made careful observations, and drew conclusions where appropriate with reasoned medical explanations of their conclusions and opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board acknowledges that the Veteran is competent to testify as to his beliefs that service connection is warranted for his COPD.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his disability.  See 38 C.F.R. § 3.159  (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  Therefore, the Veteran's claim that his current COPD is etiologically related to his service-connected disability is outweighed by the competent and probative medical opinion.  See Barr, 21 Vet. App. 303; Charles v. Principi, 16 Vet. App. 370, 374-75   (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the third element of secondary service connection is not met and secondary service connection for COPD must be denied.

The Board finds that the weight of the evidence, lay and medical, does not demonstrate that the claimed COPD disability is related to the Veteran's service or service-connected disabilities.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).

B.  GERD 

The Veteran alleges that the medications that were prescribed to treat his TB caused symptoms of GERD.   

While the Board has fully considered the Veteran's lay testimony, he does not have the medical expertise to offer an etiology opinion for his GERD condition. Jandreau v. Nicholson, F.3d 1372 (Fed. Cir. 2007) at 1377.  

With respect to element (1), a current disability, the Veteran is diagnosed with GERD.  The private treatment records and VA examination reports confirmed that the Veteran is diagnosed with GERD.  

With respect to element (2), in-service incurrence, or aggravation of a disease or injury, the Veteran did not manifest with GERD in service.  Nor does the Veteran assert that his GERD manifested while in service.  Therefore, direct service connection for GERD is not warranted.

The Veteran's service treatment records do not show evidence of any complaints or treatment for GERD during service.  The Board notes that the Veteran was granted service connection for TB, effective April 16, 1959.  The Veteran contends that his GERD manifested as a result of his TB treatment he received.  As such, the Board will address the Veteran's claim for service connection as secondary to his service-connected inactive pulmonary TB with pleural scarring and restrictive lung disease. 

The Veteran was afforded a VA examination in March 2008.  The Veteran reported that he was diagnosed with TB in 1959 and was treated in a sanatorium for nine months and then was treated with PAS and INH for 2-3 years.  The Veteran indicated that he was hospitalized for pericarditis in 1969.  He indicated that he started having indigestion type symptoms at the time he began medical treatment for his TB back in 1959- 1960.  He indicated that he was diagnosed with esophageal reflux and was treated for several years.  The Veteran reported that he continued to have reflux symptoms; however, the symptoms were controlled with Omeprazole 20mg.  The examiner noted that the Veteran had gastroesophageal reflux disease and aspiration was demonstrated on the recent upper gastrointestinal examination.  The examiner commented that medical literature including medical literature provided by the Veteran indicated that salicylate- containing drugs such as PAS, which was used to treat the Veteran can cause gastrointestinal problems.  However, none of the medical literature suggested that taking the medication for forty years would cause gastroesophageal reflux disease that persists to the present time.  The examiner commented that based on the findings, the Veteran's GERD, and aspiration was not caused by medication that he took to treat his active TB forty years ago. 

The Veteran was afforded another VA examination in August 2009.  The Veteran reported his history of TB and treatment.  The examiner indicated that he Veteran's claim file was reviewed.  The examiner noted that the Veteran denied any other symptoms related to GERD such as nausea, vomiting, radiating chest pain, or bowel upset or anorexia.  There was no weight loss.  The examiner noted that the Veteran's history was that he started having reflux at the time of his treatment for TB or symptoms consistent with that.  The examiner noted that the Veteran reported that he continued to have such symptoms until this present time.  The examiner commented that the Veteran related the onset of his reflux to the PAS and INH that he received for his TB treatment.  The examiner noted that there was no records in the claims file which indicated diagnoses or treatment for esophageal reflux prior to 2001 from records of Dr. GF.  The examiner opined that TB active or inactive in itself did not cause GERD.  The examiner further commented that there was no medical evidence to support that PAS or INH, which was used to treat the Veteran's active TB, caused GERD.    

The Board remanded this issue in January 2014.  The Board noted that evidence was received after certification of appeal to the Board and was not reviewed by the RO.  The Veteran's representative specifically requested that the newly submitted evidence be reviewed by the RO prior to the Board decision.  Therefore, the Board remanded the claim for the RO to review newly submitted evidence and to obtain a supplemental medical opinion.  

In March 2015, a medical addendum opinion was obtained.  The examiner noted that the Veteran and or his representative submitted medical literature.  The medical evidence focused on prior complaints of chest pain noted in the Veteran's VA treatment records.  The examiner noted the Veteran's statement that he has never received treatment for GERD until he started treatment for tuberculosis.  The examiner commented that the Veteran's file was reviewed.  The examiner opined that the claimed condition claimed was less likely than not (less than 50 percent probability) proximately due to or the result of his service connected disability.  The claims file as well as all the other evidence was reviewed in determining the rationale of the opinion.  It was also noted that no changes were made to prior medical opinion rendered on August 2009.  

The medical rationale indicated that the medical literature does support that anti-TB drugs (such as INH and PAS) may cause gastrointestinal side effects such as gas, heartburn, or stomach upset etc. but this refers to symptoms that may occur while actively taking the medications but resolve when discontinuing the drugs.  Medical literature does not support that these drugs induce a chronic condition of GERD that remains persistent many years after discontinuing the drugs.  Nor did the medical literature support an onset of GERD secondary to anti-TB drugs many years after discontinuing the medications.  Although the Veteran has indicated that he began symptoms of GERD while taking the anti-TB drugs, objective clinical documentation to support this was not found in the available clinical records.  

The VA examiner indicated that the available objective clinical documentation in the claims-file at the time that the Veteran was taking the anti-TB drugs included a statement by the special TB review Board in May 1967, which was signed by the Chief of Chest Clinic NWF, M. D.  In his note, Dr. NWF stated, that on physical exam he was perfectly okay (referring to the Veteran).  Dr. NWF noted that the Board reviewed the x-rays and interrogated the Veteran: and further stated he was doing well.  The Board did not document any symptoms or complaints associated with the Veteran's treatment.  Based on this examination the Board decided that the Veteran had received adequate treatment and subsequently discontinued the Veteran's anti-TB medications.  Also, documentation concerning the Veteran's clinical status at the time of his completion of the anti-TB medications was a Closing Summary dated in June 1961and authored by (MRS) GC, Chief Social Worker at VAO, Orlando, Florida.  In her notes, she indicated that the Veteran had met with Board (referenced above) and the Board had discontinued his medication (for TB).  She noted that at the time of this visit the Veteran was feeling well.  His main physical complaint was a sinus condition, which sometimes necessitates absence from work.  The VA examiner commented that neither of the two clinical assessments made at the time of treatment with anti-TB meds and immediately after completion of therapy documented any gastrointestinal problems or chest pain associated with the Veteran's TB or its treatment.  Therefore, the VA examiner indicated that he had no objective clinical findings to base a finding of onset of GERD at the time of his treatment.  

The VA examiner noted with regard to the Veteran's assertion that his chest pain was a manifestation of his GERD it is noted that the Veteran was admitted to the Jackson, MS VA Hospital in June 1974 and had an extensive evaluation for chest pain.  The record indicated that the following concerning the Veteran's chest pain complaint, he had no difficulty with chest problems until June of 1973 when he had an attack of chest pain.  Further workup during that admission revealed no significant cause for his chest pain.  The VA examiner noted that the Veteran did have an UGI, which was noted to be within normal limits.  Chest pain can be a symptom of GERD and it was correct that a normal UGI did not rule out the possibility of GERD.  An UGI was helpful in diagnosing reflux only if reflux is demonstrated on fluoroscopy at the time of the study.  Even if his complaint of chest pain started in 1973 was an indication of GERD, the examiner stated that he was still unable to find objective clinical information, based on the present clinical record, which connected his onset of chest pain in 1973 to his treatment for TB in 1958 -1961.

The Board remanded this issue again in August 2016.  The Board remanded the claim in order to obtain an additional medical opinion regarding the likelihood this disability was caused or permanently aggravated by the service connected inactive pulmonary tuberculosis with pleural scarring and restrictive lung disease. 

The Veteran was afforded another VA examination in April 2017.  The Veteran reported that he was diagnosed with GERD sometime in 2008.  He reported symptoms of belching, gas in the throat, burning in his chest, and being awakened at night by his symptoms.  He reported good results with his treatment with Omeprazole (medication list brought in by the Veteran indicated pantprozole-Protonix).  He reported that for any flare-ups of his GERD he used Alka-Seltzer chewable with good relief.  He reported that while being treated for his TB he had indigestion due to the medications.  The examiner noted a history of GERD.  The Veteran reported that he had experienced indigestion while he received treatment for TB.  The examiner opined that the GERD was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the diagnosis of GERD was supported by upper gastrointestinal x-ray studies.  The examiner explained that the symptoms of indigestion during treatment for TB and GERD were separate medical conditions with different symptoms and etiologies.  Indigestion was based on symptoms while GERD is a diagnosis based on objective findings.  In addition, medical literature review indicated that the symptoms of indigestion due to the medications taken for treatment of tuberculosis (i.e INH) resolved when the medication was stopped.  Therefore, based on these facts the GERD diagnosis was less likely than not due to the medication and/or treatment of the TB.  In addition, there was no nexus between the diagnosis and treatment of TB and the diagnosis/symptoms of GERD.  The examiner also noted that a review of the STRs did not indicate any symptoms, finding, diagnosis or treatment related to or etiological related to the current diagnosis of GERD.  The examiner stated that as there was no relationship between TB, its treatment or residuals and GERD; it was less likely than not that, the GERD had been aggravated by the service-connected disability.  Based on review of the medical records, medical literature, physician notes and clinical experience and expertise, the GERD was not connected with his military service, or the service connected TB, its treatment or residual conditions.

The Board finds that the medical evidence of record weighs against finding that the Veteran's GERD was the result of or aggravated by the Veteran's service-connected inactive pulmonary TB with pleural scarring and restrictive lung disease.  The March 2015 and April 2017 VA examiners opined that, it was less likely than not that, the Veteran's GERD was cause or aggravated by his inactive pulmonary TB with pleural scarring and restrictive lung disease.  The March 2015 VA examiner commented that even if the Veteran's complaints of chest pain which started in 1973 was an indication of GERD, the examiner commented that he was still unable to find objective clinical information, based on the present clinical record, which connected his onset of chest pain in 1973 to his treatment for TB in 1958 -1961.  The April 2017 examiner explained that the symptoms of indigestion during treatment for TB and GERD were separate medical conditions with different symptoms and etiologies.  Indigestion was based on symptoms while GERD is a diagnosis based on objective findings.  In addition, medical literature review indicated that the symptoms of indigestion due to the medications taken for treatment of tuberculosis (i.e INH) resolved when the medication was stopped.  Therefore, based on these facts the GERD diagnosis was less likely than not due to the medication and/or treatment of the TB.  In addition, there was no nexus between the diagnosis and treatment of TB and the diagnosis/symptoms of GERD.  Without a positive etiology opinion showing that the Veteran's GERD was caused by or aggravated by the Veteran's inactive pulmonary TB with pleural scarring and restrictive lung disease, secondary service connection is not warranted.

The Board finds the March 2015 medical opinion and the April 2017 VA examination report and opinion to be the most probative of record in determining whether a nexus exists between the Veteran's current GERD and his service-connected inactive pulmonary TB with pleural scarring and restrictive lung disease.  The examiners reviewed the entire claims file, examined the Veteran, made careful observations, and drew conclusions where appropriate with reasoned medical explanations of their conclusions and opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board acknowledges that the Veteran is competent to testify as to his beliefs that service connection is warranted for his GERD.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his disability.  See 38 C.F.R. § 3.159  (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  Therefore, the Veteran's claim that his current GERD is etiologically related to his service-connected disability is outweighed by the competent and probative medical opinions.  See Barr, 21 Vet. App. 303; Charles v. Principi, 16 Vet. App. 370, 374-75   (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the third element of secondary service connection is not met and secondary service connection for GERD must be denied.

The Board finds that the weight of the evidence, lay and medical, does not demonstrate that the claimed acquired GERD is related to the Veteran's service or service-connected disabilities.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for COPD, to include secondary to service-connected inactive pulmonary TB with pleural scarring and restrictive lung disease, is denied. 

Entitlement to service connection for GERD, to include as secondary to service-connected inactive pulmonary TB with pleural scarring and restrictive lung disease, is denied.


REMAND

The claim for an increased rating for inactive pulmonary TB with pleural scarring and restrictive lung disease must be remanded before the Board is able to make a determination on the merits.

The Veteran contends that he is entitled to a separate 20 percent rating for his service-connected inactive pulmonary tuberculosis and his service-connected restrictive lung disease as well as a separate 100 percent rating for his service connected disability from pleural scarring and his restrictive lung disease from the date that he required outpatient oxygen therapy.

The Veteran was granted 100 percent rating under DC 6723 for pulmonary tuberculosis, effective from April 16, 1959.  The Veteran's rating was reduced to 50 percent effective from May 18, 1963, 30 percent effective from May 18, 1967, a noncompensable rating effective from May 18, 1972, and increased to 20 percent effective February 28, 2002. 

This code provides for evaluation of Veterans with tuberculosis as of August 19, 1968 under the General Rating Formula for Inactive Pulmonary Tuberculosis.  The General Rating Formula provides a 100 percent rating for two years after the date of inactivity, following active pulmonary tuberculosis.  Thereafter, for four years, or in any event to six years after the date of inactivity, a 50 percent rating is assigned.  Thereafter, for five years, or to 11 years after the date of inactivity, a 30 percent rating is assigned.  Following far advanced lesions diagnosed at any time while the disease process was active, a minimum 30 percent rating is assigned.  Following moderately advanced lesions, but provided that there is continued disability, emphysema, dyspnea on exertion, impairment of health, or other similar symptomatology, a 20 percent rating is assigned; otherwise, only a zero percent (non-compensable) rating is assigned. 

The notes following the General Rating Formula specify that the graduated 50 percent and 30 percent ratings, as well as the permanent 30 percent and 20 percent ratings, are not to be combined with ratings for other respiratory disabilities.  See 38 C.F.R. §§ 4.96 (b), 4.97.

The Board finds that a new VA examination and medical opinion is needed to properly address the current severity of the Veteran's service-connected restrictive lung disease.  The Veteran was afforded a VA respiratory condition examination in April 2017; however, the Board finds the medical opinion provided is inadequate to decide the claim.  Specifically, the examiner did not provide an opinion or any findings on the Veteran's service-connected restrictive lung disease.  The examiner diagnosed the Veteran with COPD, benign or malignant neoplasm or metastases of respiratory system, and tuberculosis, inactive.  The examiner indicated that the Veteran used inhaled medication for his respiratory condition.  He indicated that the Veteran used inhalational bronchodilator therapy, inhalational anti-inflammatory medication, and Albuterol as a rescue inhaler as needed.  The examiner noted that the Veteran used oxygen therapy for his respiratory condition.  He indicated that the Veteran's COPD was the predominant condition responsible for the use of oxygen therapy.  A chest x-ray was not done during this examination however; the examiner reviewed a chest x-ray from December 2016.  The December 2016 x-ray  showed a hyperinflated right lung with flattened hemidiaphragm, chronic elevation of left hemidiaphram and volume loss, left lung base, chronic interstitial scarring.  The examiner also reviewed a December 2016 PFT.  The examiner indicated that the PFT reflected the Veteran's current pulmonary function.  The Veteran had a pre-bronchodilator of 62 percent for FVC, 70 percent predicted for FEV-1, and 64 percent predicted for Fev-1/FVC.  Post- bronchodilator indicated 66 percent predicted for FVC, 72 percent predicted for FEV-1, 65 percent predicted for FEV-1/FVC.  The examiner indicated that FVC most accurately reflected the Veteran's level of disability based on the condition that was being evaluated for this report, which was COPD.  The examiner indicated that the Veteran had multiple respiratory conditions.  The examiner noted that the Veteran's COPD was predominantly responsible for his breathing symptoms due to the reports from his pulmonologist.  Additionally, the Veteran's left lower lobectomy for lung cancer impacted his respiration to a less extent as did his pulmonary fibrosis.  The Board finds that a VA medical examination is necessary to ensure that the Veteran's service-connected lung disability is appropriately evaluated.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records and associate them with the claims file.

2.  After the above, schedule the Veteran a VA medical examination for the purpose of clarifying the severity of his service-connected restrictive lung disease.  Access to the Veteran's electronic VA claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

After examining the Veteran and reviewing the record, including the results of any appropriate testing, the examiner should address the severity of the Veteran's restrictive lung disease and attempt to measure the extent of the service-connected restrictive lung disease adequately for rating purposes.  He or she should delineate all pulmonary symptomatology identified on examination and comment on whether it is possible to distinguish the symptoms and effects of the service-connected lung disability from those attributable to any other diagnosed respiratory disorder.  If it is not medically possible to do so, the examiner should clearly so state.  A complete explanation must be provided for any opinion offered.

3.  After conducting any additional development deemed necessary, readjudicate the claims, considering all the evidence of record.  If the claims remains denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and an opportunity to respond.  Afterwards, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


